Order unanimously affirmed, without costs. Memorandum: For the reasons stated in the decision at Trial Term, we affirm the provisions terminating joint custody, granting exclusive custody of the two girls to the mother, and authorizing the mother to move with the children to New York City. The court properly denied the requested downward modification of the child support provisions. We note that on the argument of the appeal petitioner voiced no opposition to expanded visitation. Accordingly we affirm without prejudice to an application by appellant for a modification of visitation provisions if so minded. (Appeal from order of Erie Supreme Court—modify custody.) Present—Simons, J. P., Hancock, Jr., Schnepp, Callahan and Moule, JJ.